Citation Nr: 0014675	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-34 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a bilateral leg 
disability.

2. Entitlement to service connection for a hip disability.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1947.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1997 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for bilateral leg and hip disabilities, and a back disorder.  


REMAND

The veteran asserts that service connection is warranted for 
bilateral hip/leg disabilities and for a back disability.  In 
this regard, the Board notes that during the hearing at the 
RO in February 1998, he argued that he was reassigned on 
several occasions towards the end of his service, and that it 
was possible that there were additional service medical 
records that had not been obtained.  The RO subsequently 
contacted the National Personnel Records Center in an attempt 
to procure any such records.  The National Archives and 
Records Administration responded that the RO needed to 
"complete the attached NA Form 13075 and return."  There is 
no indication in the record that the RO complied with this 
directive.  

Inasmuch as the veteran's hearing testimony put the VA on 
notice of the possible existence of additional treatment 
records, these records should be obtained for consideration 
by the VA examiner.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (a remand is required where records in control of 
VA could reasonably be expected to be a part of the record 
and could be determinative of the claim but were not 
considered); Solomon v. Brown, 6 Vet. App. 396, 401 (1994).  
If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should complete NA Form 13075 
and return it to the National Archives 
and Records Administration in an attempt 
to obtain any additional service medical 
records.  

2.  Thereafter, if any additional 
pertinent service medical records are 
secured, the RO should undertake the 
appropriate development.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




